
	
		I
		112th CONGRESS
		1st Session
		H. R. 3585
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Price of North
			 Carolina introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  require personal disclosure statements in all third-party communications
		  advocating the election or defeat of a candidate, to require the disclosure of
		  identifying information within communications made through the Internet, to
		  apply disclosure requirements to prerecorded telephone calls, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stand By Every Ad Act of
			 2011.
		2.Requiring
			 Personal Disclosure Statements in Express Advocacy Communications
			(a)Application of
			 Disclosure Requirements to Communications Consisting of Functional Equivalent
			 of Express AdvocacySection
			 318(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441d(a)) is
			 amended by striking clearly identified candidate, and inserting
			 clearly identified candidate or consisting of the functional equivalent
			 of express advocacy,.
			(b)Requiring
			 Statement Identifying Head of Entity Paying for CommunicationSection 318(d) of such Act (2 U.S.C.
			 441d(d)) is amended—
				(1)in paragraph (2),
			 by striking Any communication and inserting Except as
			 provided in paragraph (3), any communication; and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)Special rules
				for express advocacy communications
							(A)Personal
				disclosure statement requiredAny communication described in paragraph
				(3) of subsection (a) which expressly advocates the election or defeat of a
				clearly identified candidate, or which consists of the functional equivalent of
				express advocacy, and which is transmitted through radio or television shall
				include, in addition to the requirements of that paragraph—
								(i)the individual
				disclosure statement described in subparagraph (C) (if the person paying for
				the communication is an individual) or the organizational disclosure statement
				described in subparagraph (D) (if the person paying for the communication is
				not an individual); and
								(ii)if the person who
				paid for the communication received any disbursement from another person for
				purposes of financing the communication, a statement of the names of the
				persons providing the largest disbursements for such purposes, except that the
				number of persons identified in the statement may not exceed 5.
								(B)Method of
				conveyance of statement
								(i)Communications
				transmitted through radioIn
				the case of a communication to which this paragraph applies which is
				transmitted through radio, the disclosure statements required under
				subparagraph (A)—
									(I)shall be made by
				audio in a clearly spoken manner; and
									(II)in the case of
				the individual disclosure statement described in subparagraph (C) or the
				organization disclosure statement described in subparagraph (D), shall be made
				by the applicable individual.
									(ii)Communications
				transmitted through televisionIn the case of a communication to which
				this paragraph applies which is transmitted through television, the disclosure
				statements required under subparagraph (A)—
									(I)shall appear in
				writing at the end of the communication in a clearly readable manner, with a
				reasonable degree of color contrast between the background and the printed
				statement, for a period of at least 4 seconds; and
									(II)in the case of the individual disclosure
				statement described in subparagraph (C) or the organization disclosure
				statement described in subparagraph (D), shall be conveyed by an unobscured,
				full-screen view of the applicable individual, or by the applicable individual
				making the statement in voice-over accompanied by a clearly identifiable
				photograph or similar image of the individual.
									(C)Individual
				disclosure statement describedThe individual disclosure
				statement described in this subparagraph is the following: I am _______,
				and I am responsible for the content of this advertising., with the
				blank filled in with the name of the applicable individual.
							(D)Organizational
				disclosure statement describedThe organizational disclosure
				statement described in this subparagraph is the following: I am _______,
				the _______ of _______, and _______ is responsible for the content of this
				advertising., with—
								(i)the first blank to
				be filled in with the name of the applicable individual;
								(ii)the second blank
				to be filled in with the title of the applicable individual; and
								(iii)the third and
				fourth blank each to be filled in with the name of the person paying for the
				communication.
								(E)Applicable
				individual definedIn this paragraph, the term applicable
				individual means, with respect to a communication to which this
				paragraph applies—
								(i)if the communication is paid for by an
				individual, the individual paying for the communication;
								(ii)if the
				communication is paid for by a corporation, the chief executive officer of the
				corporation (or, if the corporation does not have a chief executive officer,
				the highest ranking official of the corporation);
								(iii)if the
				communication is paid for by a labor organization, the highest ranking officer
				of the labor organization; or
								(iv)if the
				communication is paid for by any other person, the president, chief executive
				officer, highest ranking official, or similar officer of the person who serves
				in an executive, decision-making capacity with respect to the making of
				communications to which this paragraph applies.
								.
				(c)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to communications made on or after the date of the enactment of this
			 Act.
			3.Application of
			 disclosure requirements for audio and video communications to audio and video
			 portions of communications transmitted through Internet or electronic
			 mail
			(a)Communications
			 by Candidates or Authorized PersonsSection 318(d)(1) of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 441d(d)(1)) is amended by adding at the end the following new
			 subparagraph:
				
					(C)Audio and video
				portions of communications transmitted through Internet or electronic
				mailIn the case of a communication described in paragraph (1) or
				(2) of subsection (a) which is transmitted through the Internet or through any
				form of electronic mail—
						(i)any audio portion
				of the communication shall meet the requirements applicable under subparagraph
				(A) to communications transmitted through radio; and
						(ii)any video portion
				of the communication shall meet the requirements applicable under subparagraph
				(B) to communications transmitted through
				television.
						.
			(b)Communications
			 by Others
				(1)In
			 generalSection 318(d)(2) of such Act (2 U.S.C. 441d(d)(2)) is
			 amended by adding at the end the following: In the case of a
			 communication described in paragraph (3) of subsection (a) which is transmitted
			 through the Internet or through any form of electronic mail, any audio portion
			 of the communication shall meet the requirements applicable under this
			 paragraph to communications transmitted through radio and any video portion of
			 the communication shall meet the requirements applicable under this paragraph
			 to communications transmitted through television..
				(2)Application of
			 special personal disclosure rules for express advocacy
			 communicationsSection 318(d)(3) of such Act, as added by section
			 2(a), is amended—
					(A)in subparagraph
			 (A), by striking radio or television and inserting radio
			 or television, through the Internet, or through any form of electronic
			 mail; and
					(B)in subparagraph
			 (B), by adding at the end the following new clause:
						
							(iii)Communications
				transmitted through Internet or electronic mailIn the case of a communication to which
				this paragraph applies which is transmitted through the Internet or through any
				form of electronic mail, any audio portion of the communication shall meet the
				requirements applicable under this paragraph to communications transmitted
				through radio and any video portion of the communication shall meet the
				requirements applicable under this paragraph to communications transmitted
				through television.
							.
					4.Disclosure
			 requirements for campaign communications made through prerecorded telephone
			 calls
			(a)Application of
			 requirementsSection 318(a) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 441d(a)) is amended by inserting after mailing, each place it
			 appears the following: telephone call which consists in substantial part
			 of a prerecorded audio message,.
			(b)Treatment as
			 audio communication
				(1)Communications
			 by candidates or authorized personsSection 318(d)(1) of such Act
			 (2 U.S.C. 441d(d)(1)), as amended by section 3(a), is further amended by adding
			 at the end the following new subparagraph:
					
						(D)Prerecorded
				telephone callsAny communication described in paragraph (1) or
				(2) of subsection (a) which is a telephone call which consists in substantial
				part of a prerecorded audio message shall meet the requirements applicable
				under subparagraph (A) to communications transmitted through radio, except that
				the statement required under such subparagraph shall be made at the beginning
				of the telephone
				call.
						.
				(2)Communications
			 by others
					(A)In
			 generalSection 318(d)(2) of such Act (2 U.S.C. 441d(d)(2)), as
			 amended by section 3(b), is further amended by adding at the end the following:
			 Any communication described in paragraph (3) of subsection (a) which is
			 a telephone call which consists in substantial part of a prerecorded audio
			 message shall meet the requirements applicable under this paragraph to
			 communications transmitted through radio, except that the statement required
			 shall be made at the beginning of the telephone call..
					(B)Application of
			 special personal disclosure rules for express advocacy
			 communicationsSection
			 318(d)(3) of such Act, as added by section 2(a) and as amended by section
			 3(b)(2), is further amended—
						(i)in
			 subparagraph (A), by striking electronic mail and inserting
			 electronic mail, or which is a telephone call which consists in
			 substantial part of a prerecorded audio message,; and
						(ii)in
			 subparagraph (B), by adding at the end the following new clause:
							
								(iv)Communications
				made through prerecorded telephone callsAny communication to which this paragraph
				applies which is a telephone call which consists in substantial part of a
				prerecorded audio message shall meet the requirements applicable under this
				paragraph to communications transmitted through
				radio.
								.
						5.No
			 Expansion of Persons Subject to Disclaimer Requirements on Internet
			 CommunicationsNothing in this
			 Act or the amendments made by this Act may be construed to require any person
			 who is not required under section 318 of the Federal Election Campaign Act of
			 1971 (as provided under section 110.11 of title 11 of the Code of Federal
			 Regulations) to include a disclaimer on communications made by the person
			 through the Internet to include any disclaimer on any such
			 communications.
		6.Effective
			 dateExcept as provided in
			 section 2(c), the amendments made by this Act shall apply with respect to
			 communications made on or after the expiration of the 90-day period which
			 begins on the date of the enactment of this Act.
		
